United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 28, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-51169
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DANIEL OCHOA-OROPEZA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 2:04-CR-272-4
                       --------------------

Before SMITH, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel for Daniel Ochoa-Oropeza has moved for leave to

withdraw and has filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967).    Ochoa-Oropeza has not filed a response.

Our review of counsel’s brief and the record discloses no

nonfrivolous issues for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.    See 5TH CIR. R.

42.2.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.